United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3009
                                    ___________

Franks Construction, Inc.,               *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Heber Springs, Arkansas;                 *
Ed Roper, Mayor, in his                  * [UNPUBLISHED]
official capacity,                       *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: April 2, 2003
                              Filed: April 16, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Franks Construction, Inc. (Franks) appeals the district court’s1 adverse
judgment after a bench trial, of its 42 U.S.C. § 1983 complaint, in which Franks
claimed that the City of Heber Springs, Arkansas, violated its substantive due process
rights by failing to award Franks a construction contract after it submitted the lowest
bid. Having carefully reviewed the record and the parties’ briefs, we conclude that


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
the district court’s decision was proper. See County of Sacramento v. Lewis, 523
U.S. 833, 847 (1998). We also conclude that the district court did not abuse its
discretion in denying Franks’s postjudgment motion.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-